                                                                                            1   DIANA S. EBRON, ESQ.
                                                                                                Nevada Bar No. 10580
                                                                                            2   E-Mail: diana@kgelegal.com
                                                                                                JACQUELINE A. GILBERT, ESQ.
                                                                                            3   Nevada Bar No. 10593
                                                                                                E-Mail: jackie@kgelegal.com
                                                                                            4   KAREN L. HANKS, ESQ.
                                                                                                Nevada Bar No. 9578
                                                                                            5   E-Mail: karen@kgelegal.com
                                                                                                KIM GILBERT EBRON
                                                                                            6   7625 Dean Martin Drive, Suite 110
                                                                                                Las Vegas, Nevada 89139-5974
                                                                                            7   Telephone: (702) 485-3300
                                                                                                Facsimile: (702) 485-3301
                                                                                            8   Attorney for Defendant/Counterclaimant/Cross-Claimant,
                                                                                                SFR Investments Pool 1, LLC
                                                                                            9
                                                                                                                         UNITED STATES DISTRICT COURT
                                                                                           10
                                                                                                                                  DISTRICT OF NEVADA
                                                                                           11

                                                                                           12   THE BANK OF NEW YORK MELLON FKA               Case No.: 2:17-cv-01030-MMD-EJY
                   7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                THE BANK OF NEW YORK, AS TRUSTEE
KIMGILBERT EBRON




                                                                                           13   FOR THE CERTIFICATEHOLDERS OF
                                                       (702) 485-3300 FAX (702) 485-3301
                        LAS VEGAS, NEVADA 89139




                                                                                                CWALT, INC., ALTERNATIVE LOAN                            NOTICE OF SETTLEMENT
                                                                                           14   TRUST 2005-1CB, MORTGAGE PASS-
                                                                                                THROUGH CERTIFICATES, SERIES 2005-                               AND
                                                                                           15   1CB,
                                                                                                                                                         STIPULATION TO STAY
                                                                                           16                       Plaintiff,                               PROCEEDINGS

                                                                                           17   vs.

                                                                                           18   JEAN BIRMINGHAM; MORTGAGE
                                                                                                ELECTRONIC REGISTRATION SYSTEMS,
                                                                                           19   INC.; SFR INVESTMENTS POOL 1, LLC;
                                                                                                PEARL COVE II HOMEOWNERS
                                                                                           20   ASSOCIATION; DOE INDIVIDUALS I-X,
                                                                                                inclusive; and ROE CORPORATIONS I-X,
                                                                                           21   inclusive,

                                                                                           22                       Defendants.

                                                                                           23
                                                                                                SFR INVESTMENTS POOL 1, LLC,
                                                                                           24
                                                                                                      Counterclaimant/Cross-Claimant,
                                                                                           25
                                                                                                vs.
                                                                                           26
                                                                                                THE BANK OF NEW YORK MELLON FKA
                                                                                           27   THE BANK OF NEW YORK, AS TRUSTEE
                                                                                                FOR THE CERTIFICATEHOLDERS OF
                                                                                           28   CWALT, INC., ALTERNATIVE LOAN

                                                                                                                                           -1-
                                                                                                TRUST 2005-1CB, MORTGAGE PASS-
                                                                                            1   THROUGH CERTIFICATES, SERIES 2005-
                                                                                                1CB; MORTGAGE ELECTRONIC
                                                                                            2   REGISTRATION SYSTEMS, INC. as
                                                                                                Nominee Beneficiary for MIRAD
                                                                                            3   FINANCIAL GROUP; JEAN
                                                                                                BIRMINGHAM, an individual,
                                                                                            4
                                                                                                       Counter-Defendant/Cross-Defendants.
                                                                                            5

                                                                                            6
                                                                                                       PLEASE TAKE NOTICE that plaintiff The Bank of New York Mellon fka The Bank of
                                                                                            7
                                                                                                New York, as Trustee for the Certificateholders of CWALT, Inc., Alternative Loan Trust 2005-
                                                                                            8
                                                                                                1CB, Mortgage Pass-Through Certificates, Series 2005-1CB (BNYM) and defendant SFR
                                                                                            9
                                                                                                Investments Pool 1, LLC (SFR) have reached a settlement that includes multiple properties,
                                                                                           10
                                                                                                including the Property at issue in this case. The settlement will resolve all claims between SFR
                                                                                           11
                                                                                                and BANA.
                                                                                           12
                   7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                       Based on the confidential settlement agreement, BANA and SFR have agreed to stay
KIMGILBERT EBRON




                                                                                           13
                                                       (702) 485-3300 FAX (702) 485-3301
                        LAS VEGAS, NEVADA 89139




                                                                                                litigation while the Parties determine if a condition precedent occurs. This will also provide an
                                                                                           14
                                                                                                opportunity for BNYM to discuss the potential for settlement as to its claims against Pearl Cove
                                                                                           15
                                                                                                II Homeowners Association. Accordingly, the Parties[1] stipulate to stay further proceedings for
                                                                                           16
                                                                                                90 days and either reset the hearings on the summary judgment motions or set a status check in
                                                                                           17
                                                                                                the event BANA and SFR have not dismissed the claims against each other.
                                                                                           18
                                                                                                ///
                                                                                           19

                                                                                           20
                                                                                                ///
                                                                                           21

                                                                                           22
                                                                                                ///
                                                                                           23

                                                                                           24
                                                                                                ///
                                                                                           25

                                                                                           26

                                                                                           27
                                                                                                [1]
                                                                                                   Cross-defendant Jean Birmingham has not appeared in the case and Clerk’s Default
                                                                                           28   wasentered on October 12, 2017. Counsel for BNYM also represents MERS.

                                                                                                                                              -2-
                                                                                            1          The Parties are cognizant that this Court has reached out to set a hearing on this matter on

                                                                                            2   either March 3 or 4th, 2020 in Reno. The Parties request the stay in the interest of preserving

                                                                                            3   judicial resources and, as set forth above, on the basis of a material term of the Settlement

                                                                                            4   Agreement.

                                                                                            5          .

                                                                                            6          DATED this 11th day of February, 2020.

                                                                                            7

                                                                                            8   KIM GILBERT EBRON                                 AKERMAN, LLP

                                                                                            9   /s/ Jacqueline A. Gilbert                         /s/ Natalie L. Winslow
                                                                                                JACQUELINE A. GILBERT, ESQ.                       NATALIE L. WINSLOW, ESQ.
                                                                                           10   Nevada Bar No. 10593                              Nevada Bar No. 12125
                                                                                                7625 Dean Martin Drive, Suite 110                 1635 Village Center Circle, Suite 200
                                                                                           11   Las Vegas, Nevada 89139                           Las Vegas, Nevada 89134
                                                                                                Phone: 702-485-3300                               Phone: 702-634-5000
                                                                                           12   E-mail: jackie@kgelegal.com                       E-mail: Natalie.winslow@akerman.com
                   7625 DEAN MARTIN DRIVE, SUITE 110
KIMGILBERT EBRON




                                                                                           13   Attorneys for SFR Investments Pool 1, LLC         Attorneys for The Bank of New York Mellon,
                                                       (702) 485-3300 FAX (702) 485-3301
                        LAS VEGAS, NEVADA 89139




                                                                                                                                                  as Trustee and Mortgage Electronic
                                                                                           14                                                     Registration Systems, Inc.

                                                                                           15

                                                                                           16                                                     HALL, JAFFE & CLAYTON, LLP

                                                                                           17                                                     /s/ Ashlie L. Surur
                                                                                                                                                  ASHLEY L. SURER, ESQ.
                                                                                           18                                                     Nevada Bar No. 11290
                                                                                                                                                  7425 Peak Drive
                                                                                           19                                                     Las Vegas, Nevada 89128
                                                                                                                                                  Phone; 702-316-4111
                                                                                           20                                                     E-mail: asurur@lawhjc.com

                                                                                           21                                                     Attorneys for Pearl Cove II Homeowners
                                                                                                                                                  Association
                                                                                           22

                                                                                           23                                        ORDER
                                                                                           24                                                        IT IS SO ORDERED.
                                                                                           25                                                                February 11, 2020
                                                                                                                                                     DATED: ________________
                                                                                           26

                                                                                           27                                                        ________________________________
                                                                                                                                                     United Stated District Court Judge
                                                                                           28

                                                                                                                                               -3-
